DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 12/31/2020.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

13. 	(Currently Amended) The device of claim 11, wherein the conducting image identification to the image of the local environment comprises:

wherein the acquiring an electronic certificate of any one of the plurality of categories from a server comprises:
acquiring the electronic certificate that the server sends upon identifying the image identifier in the image.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Busch et al. (US-2002/0028708-A1), teaches an object distribution method (¶0003), comprising: performing an image scanning on a local environment of a user to acquire an image of the local environment (¶0072); determining whether any one of a plurality of image identifiers is identified in the image of the local environment (¶0073); acquiring an electronic certificate from a server (Fig. 1 and ¶0039); determining whether a category count of received electronic certificates reaches a threshold (¶0013, ¶0056, ¶0086, ¶0090-0091); and in response to a determination that the category count reaches the threshold, sending to the server a virtual object distribution request containing a plurality of electronic certificates having a category count equals to the threshold to cause the server to distribute a virtual object to the user (¶0013, ¶0056, ¶0086, ¶0090-0091).
Winters (US-2001/0034635-A1), teaches saving the electronic certificate (¶0060-0061; Fig. 11 and ¶0074); wherein the saving the electronic certificate comprises: generating a display picture corresponding to the electronic certificate (Fig. 2B and ¶0046); augmentatively displaying the display picture at a position corresponding to the image identifier in the image, 
Dodla et al. (US-2014/0240523-A1), teaches conducting image identification to an image acquired by the image scanning (¶0017-0019); a determination that the image identifier is identified in the image (¶0017-0020),
Iwaizumi et al. (US-2016/0178380-A1), teaches augmentatively displaying the display picture superposed and integrated with a real scene image of the local environment of the user at a position corresponding to the image identifier in the image (¶0061; Fig. 9 and ¶0073); and local display positions corresponding to different categories of electronic certificates are different (Fig. 6 and ¶0065; Fig. 7 and ¶0068).
Becker et al. (US-2018/0033147-A1), teaches conducting image identification on the image based on a client image identification model (¶0020).
Wang (US-2016/0350782-A1), teaches displaying a number of acquired electronic certificates on the local display position (Fig. 5A and 5C); and updating the number based on a number of remaining electronic certificates (Fig. 5A and ¶0077).
Found references:
Satsuma (US-2013/0310169-A1), teaches a game system that can restrain real money trade from a technical aspect (Abstract).  A card named “machine A” owned by one user may have different game content identification than a same type of card named “machine A” owned by another user. The exhibition data display image 92 may also include the name and the image of the game content included in constant information (Fig. 9 and ¶0050, ¶0089).
When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "determining whether any one of a plurality of image identifiers is identified in the image of the local environment, wherein the plurality of image identifiers each have a same word and are associated with electronic certificates of a plurality of categories;” “acquiring, in response to a determination that one of the plurality of image identifiers is the identified image identifier is a part of the local environment, an electronic certificate of any one of the plurality of categories” "augmentatively displaying the display picture superposed and integrated with a real scene image of the local environment of the user at a position corresponding to the image identifier in the image of the local environment," as recited by amended independent claim 1 (emphasis added) as described in the specification at figure 1 and at least at paragraphs 5, 7, 10, 23, 34, 41, 43, 48, 56, 57, 59, 79, 107, 108, 110, 111 of the specification of the invention.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 11 and 19 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619